TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00650-CV


In re ICS Imaging Systems, Inc.





ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



M E M O R A N D U M   O P I N I O N


	The parties have informed us that they have entered into a Rule 11 agreement
that resolves the issues presented in the petition for writ of mandamus.  ICS moves the court
to dismiss its petition; the motion is unopposed.  Accordingly, we dismiss the mandamus.  See
Tex. R. App. P. 42.1(a).


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Puryear and Henson

Filed:   February 16, 2007